            Case 2:20-bk-13530-BR             Doc 70 Filed 06/22/20 Entered 06/22/20 09:20:38                    Desc
                                              Main Document     Page 1 of 13

                                             UNITED STATES BANKRUPTCY COURT
                                              CENTRAL DISTRICT OF CALIFORNIA

 In re:
                                                                      CASE NO.: 2:20-bk-13530-BR
                                                                      ADVERSARY NO.:
 Jadelle Jewelry and Diamonds LLC, a Delaware limited                 NOTICE OF APPEAL FILED: 06/19/2020
 liability company
                                                                      NOTICE OF CROSS APPEAL FILED :
                                                                      BANKRUPTCY CASE FILED : 04/06/2020
                                                                      APPEAL DOCKET ENTRY NO.: 61
                                                       Debtor(s)




                                                       Plaintiff(s)
                                 vs.                                       NOTICE OF REFERRAL OF APPEAL




                                                    Defendant(s)

To all parties in interest, and the:
            Bankruptcy Appellate Panel of the Ninth Circuit
            United States District Court, Central District of California

You are hereby notified that the following document(s) have been filed at the Bankruptcy Court.
            Motion for Leave to Appeal
            Answer in opposition to Motion for Leave to Appeal
            Notice of Appeal and Statement of Election
            Notice of Cross-Appeal
            Appellant’s Statement of Election to Transfer Appeal to the District Court
            Other (specify)


By virtue of orders of the Judicial Council of the Ninth Circuit and the District Court for this District, the above appeal and
related documents have been referred to the Bankruptcy Appellate Panel or U.S. District Court, as indicated above.

I certify that a true copy of the Notice of Appeal and Statement of Election, Notice of Referral of Appeal, Transcript Order
Form, and Notice of Transcript were served on each of the parties listed in the Appeal, together with a copy of the
Amended Order Continuing the Bankruptcy Appellate Panel of the Ninth Circuit, as applicable.


                                                     Kathleen J. Campbell
                                                     Clerk of Court
                                                     /s/ SONNY MILANO
Date:________________
      06/22/2020                              By:    _____________________________________
                                                     Deputy Clerk




July 2015                                                                                       APPEAL.NOTICE.REFERRAL
            Case 2:20-bk-13530-BR          Doc 70 Filed 06/22/20 Entered 06/22/20 09:20:38             Desc
                                           Main Document     Page 2 of 13


                                         NOTICE OF APPEAL SERVICE LIST

1. SERVED BY THE BANKRUPTCY COURT BY NOTICE OF ELECTRONIC FILING (NEF):

            Bankruptcy Appellate Panel of the Ninth Circuit at bapca09filings@ca9.uscourts.gov
            United States District Court at bkappeal_cacd@cacd.uscourts.gov

    Office of the United States Trustee
            Los Angeles Division at ustpregion16.la.ecf@usdoj.gov
            Riverside Division at ustpregion16.rs.ecf@usdoj.gov
            Santa Ana Division at ustpregion16.sa.ecf@usdoj.gov
            San Fernando Valley Division at ustpregion16.wh.ecf@usdoj.gov
            Northern Division at ustpregion16.nd.ecf@usdoj.gov

    Other parties served by NEF:
     Baruch C Cohen bcc@BaruchCohenEsq.com, paralegal@baruchcohenesq.com
     Sam S Leslie (TR) sleslie@trusteeleslie.com, sleslie@iq7technology.com;trustee@trusteeleslie.com
     Daniel A Lev dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com
     Robert S Marticello Rmarticello@swelawfirm.com, gcruz@swelawfirm.com;lgarrett@swelawfirm.com;
     jchung@swelawfirm.com
     Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com,justin@ronaldrichards.com
     Neal Salisian ECF@salisianlee.com
     Michael Simon msimon@swelawfirm.com, lgarrett@swelawfirm.com;gcruz@swelawfirm.com;
     jchung@swelawfirm.com




2. SERVED BY THE BANKRUPTCY COURT BY UNITED STATES MAIL:




July 2015                                                                                   APPEAL.NOTICE.REFERRAL
          Case 2:20-bk-13530-BR                   Doc 70 Filed 06/22/20 Entered 06/22/20 09:20:38                                        Desc
                                                  Main Document     Page 3 of 13

 Attorney or Party Name, Address, Telephone & FAX                            FOR COURT USE ONLY
 Nos., State Bar No. & Email Address




     Individual appearing without attorney
     Attorney for:

                                       UNITED STATES BANKRUPTCY COURT
                         CENTRAL DISTRICT OF CALIFORNIA - **SELECT DIVISION**                                       DIVISION

 In re:

                                                                             CASE NO.:
                                                                             CHAPTER: **Select Chapter**
                                                                             ADVERSARY NO.:
                                                                             (if applicable)
                                                                             DATE NOTICE OF APPEAL FILED:
                                                                             DATE NOTICE OF CROSS APPEAL FILED:
                                                             Debtor(s).      APPEAL DOCKET ENTRY NO.:




                                                            Plaintiff(s),
                                   vs.                                                    NOTICE OF TRANSCRIPT(S)
                                                                                         DESIGNATED FOR AN APPEAL




                                                        Defendant(s).

Notice is given to the court and other parties in interest that the following action was taken:

      I do not intend to designate any portion of the transcript(s).

      I requested a copy of the transcript(s).
      1. Hearing date (specify)                          and time (specify)                          of transcript requested.
         Date (specify)                         transcript was requested.

      2. Hearing date (specify)                          and time (specify)                          of transcript requested.
         Date (specify)                         transcript was requested.

            This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

June 2016                                                               Page 1                                F 8004-1.1.NOTICE.TRANSCRIPT
        Case 2:20-bk-13530-BR                     Doc 70 Filed 06/22/20 Entered 06/22/20 09:20:38                                        Desc
                                                  Main Document     Page 4 of 13

      3. Hearing date (specify)                          and time (specify)                          of transcript requested.
         Date (specify)                         transcript was requested.

      4. Hearing date (specify)                          and time (specify)                          of transcript requested.
         Date (specify)                         transcript was requested.

      5. Hearing date (specify)                          and time (specify)                          of transcript requested.
         Date (specify)                         transcript was requested.


      I intend to designate the following transcript(s) previously docketed:
      1. Hearing date (specify)              of designated transcript.
         Docket entry number of designated transcript (specify)

      2. Hearing date (specify)              of designated transcript.
         Docket entry number of designated transcript (specify)

      3. Hearing date (specify)              of designated transcript.
         Docket entry number of designated transcript (specify)

      4. Hearing date (specify)              of designated transcript.
         Docket entry number of designated transcript (specify)

      5. Hearing date (specify)              of designated transcript.
         Docket entry number of designated transcript (specify)




Date: 06/22/2020
                                                                                  Printed name of law firm


                                                                                  _____________________________________________
                                                                                  Signature

                                                                                  _____________________________________________
                                                                                  Printed name

                                                                                  _____________________________________________
                                                                                  Attorney for (specify)


 Instructions
 This Notice cannot be used to order a transcript. To order a transcript, use the court approved Transcript Order Form on
 the court’s website at www.cacb.uscourts.gov/transcripts.

 This Notice must be served on opposing counsel and filed with the court within 14 days of the filing of the Notice of Appeal.




            This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

June 2016                                                               Page 2                                F 8004-1.1.NOTICE.TRANSCRIPT
        Case 2:20-bk-13530-BR                     Doc 70 Filed 06/22/20 Entered 06/22/20 09:20:38                                        Desc
                                                  Main Document     Page 5 of 13

                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:



A true and correct copy of the foregoing document entitled: NOTICE OF TRANSCRIPT(S) DESIGNATED FOR AN
APPEAL will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d);
and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
              , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date)                , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)                  , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                            Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 Date                          Printed Name                                                      Signature

            This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

June 2016                                                               Page 3                                F 8004-1.1.NOTICE.TRANSCRIPT
      Case 2:20-bk-13530-BR            Doc 70 Filed 06/22/20 Entered 06/22/20 09:20:38               Desc
                                       Main Document     Page 6 of 13
                                   TRANSCRIPT ORDERING INSTRUCTIONS

TRANSCRIPT REQUESTS
A separate form must be completed for each hearing date requested. Select a Transcription Service
Provider from the attached Court-approved list of transcribers and complete the Transcript Order form.

Five (5) types of transcript requests:
x   Ordinary: A transcript to be delivered within thirty (30) calendar days after receipt of deposit.
x   14 Days: A transcript to be delivered within fourteen (14) calendar days after receipt of deposit.
x   7 Days: A transcript to be delivered within seven (7) calendar days after receipt of deposit.
x   3 Days: A transcript to be delivered within three (3) calendar days after receipt of deposit.
x   Daily: A transcript to be delivered within 24 hours after receipt of deposit.

341(a) MEETING OF CREDITORS:
The Meeting of Creditors is recorded by the Trustee. The Court does not keep or provide a copy of the
recording. For 341(a) Recording Request Procedures, visit the U.S. Trustee website www.justice.gov/ust/r16.

FILE THE TRANSCRIPT ORDER FORM
Parties with an ECF account must file the Transcript Order Form in CM/ECF on the related case docket. Use
docket event “Transcript Order Form (Public Request).” As with all ECF filings, the completed PDF Transcript
Order Form must be “flattened” before electronically filing through ECF (click here to view the procedure). Self-
represented litigants and parties without an ECF account may hand-deliver or mail the form to the division
where the hearing was held.

*NOTE: The Court does not accept transcript requests via fax, email or telephone.

TRANSCRIPT PROCESSING
The Court does not transcribe court proceedings. The official record of court proceedings is transcribed
by a court-approved transcriber from materials provided to that transcriber by the court. When a
Transcript Order Form is received, the Court will forward the hearing information to the Transcription Service
Provider you designate on the Transcript Order Form. The Transcription Service Provider will contact you
regarding receipt of the transcript. Thereafter, contact the Transcription Service Provider directly if you have
questions regarding your transcript order. Transcripts cannot be picked up at the Court. For more information,
go to www.cacb.uscourts.gov/track-transcript-status.

TRANSCRIPT COSTS/FORMS OF PAYMENT
The Transcription Service Provider will contact you directly regarding transcript costs and forms of payment.
Rates may vary but may not exceed maximum charges set by the Judicial Conference of the United States
(maximum rates are listed at www.cacb.uscourts.gov/transcripts).

COPIES OF TRANSCRIPTS
Once the Transcript Order Form requesting a transcript of a hearing is entered on the related case docket, a
Transcription Service Provider is designated and materials for transcription are sent by the Court to the
designated Transcription Service Provider. If more than one party files a Transcript Order Form for the same
hearing, the first Transcript Order Form on the docket takes precedence. All other parties that wish to obtain a
transcript of the same hearing are to contact the Transcription Service Provider designated on the case docket.

Completed transcripts are filed by the transcriber on the related case docket and restricted for 90 days from
the filed date as set forth in the Guide to Judiciary Policy Vol. 6, §510.25.10. During the 90-day restriction
period, the transcript may be viewed at the Clerk’s Office on a public computer terminal or a copy purchased
from the designated Transcription Service Provider that created the original transcript. For more information
see Transcript Ordering Instructions, section 1.15 of the Court Manual at www.cacb.uscourts.gov/court-
manual.


(cacb transcript instructions rev. 06/7/2018)      Page 1 of 3
      Case 2:20-bk-13530-BR                Doc 70 Filed 06/22/20 Entered 06/22/20 09:20:38               Desc
                                           Main Document     Page 7 of 13
COURT LOCATIONS
Self-represented litigants and parties without an ECF account may hand-deliver or mail the form to the division
where the hearing was held.


 *DIVISION                                      ADDRESS

 Los Angeles (LA)                               United States Bankruptcy Court
                                                255 E. Temple Street Suite 940
                                                Los Angeles, CA 90012
 (855) 460-9641                                 Attn: Transcript Orders (name of Judge who held the hearing)



 Northern (ND)                                  United States Bankruptcy Court
                                                1415 State Street
                                                Santa Barbara, CA 93101
 (855) 460-9641                                 Attn: Transcript Orders (name of Judge who held the hearing)



 Riverside (RS)                                 United States Bankruptcy Court
                                                3420 Twelfth Street
                                                Riverside, CA 92501
 (855) 460-9641                                 Attn: Transcript Orders (name of Judge who held the hearing)


 San Fernando Valley (SV)                       United States Bankruptcy Court
                                                21041 Burbank Boulevard
                                                Woodland Hills, CA 91367
 (855) 460-9641                                 Attn: Transcript Orders (name of Judge who held the hearing)


 Santa Ana (SA)                                 United States Bankruptcy Court
                                                411 West Fourth Street
                                                Santa Ana, CA 92701
 (855) 460-9641                                 Attn: Transcript Orders (name of Judge who held the hearing)


*NOTE: The Court does not accept transcript requests via fax, email or telephone.




(cacb transcript instructions rev. 06/7/2018)            Page 2 of 3
        Case 2:20-bk-13530-BR               Doc 70 Filed 06/22/20 Entered 06/22/20 09:20:38      Desc
                                            Main Document     Page 8 of 13


                                        UNITED STATES BANKRUPTCY COURT
                                                CENTRAL DISTRICT OF CALIFORNIA

                              APPROVED TRANSCRIPTION SERVICE PROVIDERS




   BEN HYATT CERTIFIED DEPOSITION
   0B                                                         eSCRIBERS, LLC
                                                              1B




   REPORTERS                                                  7227 N 16 th Street, Suite 207
   17835 Ventura Blvd., Suite 310                             Phoenix, AZ 85020
   Encino, CA 91316                                           Ph:(213) 943-3843
   Ph: (888) 272-0022, ext. 201 or ext. 206                   Fax: (973) 954-5619
   Fax: (818) 343-7116                                        Email: operations@escribers.net
   Email: mhyatt@benhyatt.com                                 www.eScribers.net
   www.BenHyatt.com

   BRIGGS REPORTING CO., INC.
   2B                                                         EXCEPTIONAL REPORTING SERVICES, INC.
                                                              5B




   4455 Morena Boulevard, Suite 104
   3B                                                         14633 S. Padre Island Drive, Suite 103
   San Diego, CA 92117
   4B                                                         Corpus Christi, TX 78418
   Ph: (310) 410-4151                                         Ph:(361) 949-2988, ext. 0
   Fax: (858) 453-9625                                        Fax: (361) 949-7799
   Email:briggs_reporting@sbcglobal.net                       Email: transcripts@exceptionalreporting.com
                                                              www.ExceptionalReporting.com


   ECHO REPORTING, INC.
   6B                                                         J & J COURT TRANSCRIBERS, INC.
   4455 Morena Boulevard, Suite 104                           268 Evergreen Avenue
   San Diego, CA 92117                                        Hamilton, NJ 08619
   Ph:(858) 453-7590                                          Ph: (609) 586-2311
   Fax: (858) 453-9625                                        Fax: (609) 587-3599
   Email: echoreporting@yahoo.com                             Email: JJcourt@JJcourt.com
   www.EchoReportinginc.com                                   www.JJcourt.com




(cacb transcript instructions rev. 06/7/2018)           Page 3 of 3
          Case 2:20-bk-13530-BR                     Doc 70 Filed 06/22/20 Entered 06/22/20 09:20:38                                        Desc
                                                    Main Document     Page 9 of 13
                                                                                                                           ORDER No.
                                         UNITED STATES BANKRUPTCY COURT
                                                  CENTRAL DISTRICT OF CALIFORNIA

                                                        TRANSCRIPT ORDER FORM
                                                                                                                           CHAPTER
                                                                                                                           APPEAL?               Yes        No
     (File this form on the related case docket)                                                                           APPEAL No.
                                                                                                                                               (if known)
   Ordering Party’s Name:                                                                          Attorney Bar#
   Law Firm:
   Mailing Address:


   Person to Contact (If Judge-ordered: Transcriber to contact Procurement**):
   Telephone: (                )______________ E-mail:
   Bankruptcy Case #:                                                      Adversary Proceeding #/MP #:
   Date of Hearing (complete a SEPARATE form for EACH hearing date):                                                      Time:
   Debtor:
   Adversary Proceeding Name:                                                                vs.
   Hearing Judge: SELECT                                                                     Courtroom #: SELECT
                SELECT
   TRANSCRIBER: _____________________________ALTERNATE:  SELECT
                                                        _______________________________
   (Select from the Court-approved list of Transcription Service Providers. This provider will contact you regarding payment)

   341(a) MEETING OF CREDITORS: The Meeting of Creditors is recorded by the Trustee. DO NOT USE THIS
   FORM. For 341(a) Recording Request Procedures, visit the U.S. Trustee website www.justice.gov/ust/r16
    Transcript Type:                NOTE: The Court is not responsible for determining if a hearing has been previously
                                    transcribed. Check the case docket to determine if a filed transcript already exists or is
                                    being transcribed before filing this form.
                                    Copy of Existing Transcript: Contact the transcriber directly for a copy.
        Ordinary (30 days)               3 Days                    Entire Hearing
        14 Days                          Daily (24 hours)          Ruling/Opinion of Judge only
        7 Days                                                     Testimony of Witness
                                                                   Other*                           (name of witness)
    *Special Instructions:
    Transcript due dates are computed from the date the deposit is received by the Transcriber. The cost of a
    transcript varies for each type. See Transcript Ordering Instructions, Transcript Costs/Forms of Payment.

                                                   TO BE COMPLETED BY THE COURT
     Judge Ordered Transcript**: Clerk must docket this form; CM/ECF will automatically notify Procurement.
  Date Request Filed:                             Date Sent to Transcriber:                          By     FDS        Mail      Messenger
  Digital Recording (or Analog Tape Recording)
  (Tape #:         )Time Start (Index #):                    Time End (Index #):                    Time Start:                Time End:

  (Tape #:         )Time Start (Index #):                    Time End (Index #):                    Time Start:                Time End:
  Court Recorder:                                           Division:                       Processed by:

                                                       **TRANSCRIBER INSTRUCTIONS
Judge-ordered transcripts: email price quote & invoice to procurement@cacb.uscourts.gov. Provide quote prior to transcribing.
      Rev. June 2018. This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
Case 2:20-bk-13530-BR            Doc 70 Filed 06/22/20 Entered 06/22/20 09:20:38               Desc
                                 Main Document    Page 10 of 13



                                   AMENDED ORDER CONTINUING
                                 THE BANKRUPTCY APPELLATE PANEL
                                       OF THE NINTH CIRCUIT


JUDICIAL COUNCIL OF THE NINTH CIRCUIT AMENDED ORDER CONTINUING THE BANKRUPTCY
                            APPELLATE PANEL OF THE NINTH CIRCUIT


1.      Continuing the Bankruptcy Appellate Panel Service.


        (a) Pursuant to 28 U.S.C. § 158(b)(1) as amended by the Bankruptcy Reform Act of 1994,
the judicial council hereby reaffirms and continues a bankruptcy appellate panel service which
shall provide panels to hear and determine appeals from judgments, orders and decrees entered
by bankruptcy judges from districts within the Ninth Circuit.


        (b) Panels of the bankruptcy appellate panel service may hear and determine appeals
originating from districts that have authorized such appeals to be decided by the bankruptcy
appellate panel service pursuant to 28 U.S.C. § 158(b)(6).


        (c) All appeals originating from those districts shall be referred to bankruptcy appellate
panels unless a party elects to have the appeal heard by the district court in the time and manner
and form set forth in 28 U.S.C. § 158(c)(1) and in paragraph 3 below.


        (d) Bankruptcy appellate panels may hear and determine appeals from final judgments,
orders and decrees entered by bankruptcy judges and, with leave of bankruptcy appellate panels,
appeals from interlocutory orders and decrees entered by bankruptcy judges.


        (e) Bankruptcy appellate panels may hear and determine appeals from final judgments,
orders, and decrees entered after the district court from which the appeal originates has issued
an order referring bankruptcy cases and proceedings to bankruptcy judges pursuant to 28 U.S.C.
§ 157(a).


2.      Immediate Reference to Bankruptcy Appellate Panels.


        Upon filing of the notice of appeal, all appeals are immediately referred to the bankruptcy
appellate panel service.


3. Election to District Court.


        A party desiring to transfer the hearing of an appeal from the bankruptcy appellate panel
Case 2:20-bk-13530-BR           Doc 70 Filed 06/22/20 Entered 06/22/20 09:20:38                    Desc
                                Main Document    Page 11 of 13



service to the district court pursuant to 28 U.S.C. § 158(c)(1) shall timely file a written statement of
election expressly stating that the party elects to have the appeal transferred from the
bankruptcy appellate panel service to the district court.


        (a) Appellant: If the appellant wishes to make such an election, appellant must file a
written statement of election with the clerk of the bankruptcy court at the time of filing the notice
of appeal. See Bankruptcy Rule 8005(a). When such an election is made, the clerk of the
bankruptcy court shall forthwith transfer the case to the district court. The clerk of the
bankruptcy court shall give notice to all parties and the clerk of the bankruptcy appellate panel of
the transfer at the same time and in the same manner as set forth for serving notice of the appeal
in Bankruptcy Rule 8003(c).


        (b) All Other Parties: In all appeals where appellant does not file an election, the clerk of
the bankruptcy court shall forthwith transmit a copy of the notice of appeal to the clerk of the
bankruptcy appellate panel. If any other party wishes to have the appeal heard by the district
court, that party must, within thirty (30) days after service of the notice of appeal, file with the
clerk of the bankruptcy appellate panel a written statement of election to transfer the appeal to the
district court. Upon receipt of a timely statement of election filed under this section, the clerk of
the bankruptcy appellate panel shall forthwith transfer the appeal to the appropriate district court
and shall give notice of the transfer to the parties and the clerk of the bankruptcy court. Any
question as to the timeliness of an election shall be referred by the clerk of the bankruptcy
appellate panel to a bankruptcy appellate panel motions panel for determination.


4.      MOTIONS DURING ELECTION PERIOD


        All motions relating to an appeal shall be filed with the bankruptcy appellate panel service
unless the case has been transferred to a district court. The bankruptcy appellate panels may not
dismiss or render a final disposition of an appeal within thirty (30) days from the date of service of
the notice of appeal, but may otherwise fully consider and dispose of all motions.


5.      PANELS


        Each appeal shall be heard and determined by a panel of three judges from among those
appointed pursuant to paragraph 6, provided however that a bankruptcy judge shall not
participate in an appeal originating in a district for which the judge is appointed or designated
under 28 U.S.C. § 152. In addition, the panel may hear and determine appeals en banc under rules
promulgated by and approved as provided in section 8 of this order.


6.      MEMBERSHIP OF BANKRUPTCY APPELLATE PANELS
Case 2:20-bk-13530-BR          Doc 70 Filed 06/22/20 Entered 06/22/20 09:20:38                  Desc
                               Main Document    Page 12 of 13



        The bankruptcy appellate panel shall consist of seven members serving seven-year terms
(subject to reappointment to one additional three-year term). The judicial council shall
periodically examine the caseload of the bankruptcy appellate panel service to assess whether
the number of bankruptcy judges serving should change. Appointment of regular and pro tem
bankruptcy judges to service on the bankruptcy appellate panel shall be governed by regulations
promulgated by the Judicial Council.


        (a) When a three-judge panel cannot be formed from the judges designated under
subparagraph (a) to hear a case because judges have recused themselves, are disqualified from
hearing the case because it arises from their district, or are otherwise unable to participate, the
Chief Judge of the Ninth Circuit may designate one or more other bankruptcy judge(s) from the
circuit to hear the case.


        (b) In order to provide assistance with the caseload or calendar relief, to constitute an en
banc panel, or otherwise to assist the judges serving, or to afford other bankruptcy judges with
the opportunity to serve on the bankruptcy appellate panels, the Chief Judge of the Ninth Circuit
may designate from time to time one or more other bankruptcy judge(s) from the circuit to
participate in one or more panel sittings.


7.      CHIEF JUDGE


        The members of the bankruptcy appellate panel service by majority vote shall select one
of their number to serve as chief judge.


8.      RULES OF PROCEDURE


        (a)     Practice before the bankruptcy appellate panels shall be governed by Part VIII of
the Federal Rules of Bankruptcy Procedure, except as provided in this order or by rule of the
bankruptcy appellate panel service adopted under subparagraph (b).


        (b)     The bankruptcy appellate panel service may establish rules governing practice and
procedure before bankruptcy appellate panels not inconsistent with the Federal Rules of
Bankruptcy Procedure. Such rules shall be submitted to, and approved by, the Judicial Council
of the Ninth Circuit.


9.      PLACES OF HOLDING COURT.


        Bankruptcy appellate panels may conduct hearings at such times and places within the
Ninth Circuit as it determines to be appropriate.
Case 2:20-bk-13530-BR          Doc 70 Filed 06/22/20 Entered 06/22/20 09:20:38                  Desc
                               Main Document    Page 13 of 13



10.    CLERK AND OTHER EMPLOYEES.


       (a) Clerk’s Office. The members of the bankruptcy appellate panel service shall select and
hire the clerk of the bankruptcy appellate panel. The clerk of the bankruptcy appellate panel may
select and hire staff attorneys and other necessary staff. The chief judge shall have appointment
authority for the clerk, staff attorneys and other necessary staff. The members of the bankruptcy
appellate panel shall determine the location of the principal office of the clerk.


       (b) Law Clerks. Each judge on the bankruptcy appellate panel service shall have
appointment authority to hire an additional law clerk.


11.    EFFECTIVE DATE


       This Order shall be effective as to all appeals originating in those bankruptcy cases that
are filed after the effective date of this Order. For all appeals originating in those bankruptcy
cases that were filed before October 22, 1994, the Judicial Council’s prior Amended Order, as
revised October 15, 1992, shall apply. This Order, insofar as just and practicable, shall apply to all
appeals originating in those bankruptcy cases that were filed after the effective date of the
Bankruptcy Reform Act of 1994, October 22, 1994, but before the date of this Order.



IT IS SO ORDERED.


DATE: April 28, 1995; amended May 9, 2002, amended May 4, 2010, amended February 18, 2015.


For the Judicial Council:


_________________________________
Sidney R. Thomas, Chief Judge
U.S. Court of Appeals
